  Case 4:19-cv-00145-ALM Document 6 Filed 05/01/19 Page 1 of 2 PageID #: 29



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS

 Jason White,                                   §
                                                §
       Plaintiff,                               §
                                                §
 v.                                             §         Case No. 4:19-cv-145
                                                §
 Acceptance Now,                                §
                                                §
       Defendants.                              §
                                                §
                                                §

                       NOTICE OF PENDING SETTLEMENT

      Plaintiff, Jason White, by and through his undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff and Defendant, Acceptance Now, have

reached a settlement of this case and are presently drafting, finalizing, and executing the

settlement and dismissal documents. Plaintiff respectfully requests sixty (60) days to

complete the necessary settlement paperwork and file the appropriate dismissal documents

with the Court.

       Dated: April 3, 2019

                                            Respectfully Submitted,

                                            /s/ Shawn Jaffer
                                            Shawn Jaffer (TX Bar # 24107817)
                                            Shawn Jaffer Law Firm PLLC
                                            9300 John Hickman Pkwy., Suite 1204
                                            Frisco, TX 75035
                                            Telephone: (214) 210-0730
                                            Facsimile: (214) 594-6100
                                            Email: shawn@jafflaw.com
                                            Attorney for Plaintiff


                                            1
  Case 4:19-cv-00145-ALM Document 6 Filed 05/01/19 Page 2 of 2 PageID #: 30



                             CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2019, a copy of the foregoing was electronically filed

with the Clerk of the Court, United States District Court for the Northern District of Texas

and served via CM/ECF upon the following:

       Bradley Dickinson
       Dickinson Barlett, P.C.
       6440 N. Central Expressway
       Dallas, TX 75206
       Telephone: (214) 368-3055
       Email: bradd@dblaws.com
       Attorney for Acceptance Now


                                                         /s/ Shawn Jaffer
                                                         Shawn Jaffer




                                             2
